           Case 1:20-cv-04350-ALC Document 9 Filed 10/02/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY DEROME PETTIES, ESQ.,
                                                                             10/2/2020
                                   Plaintiff,
                                                                    20-CV-4350 (ALC)
                       -against-
                                                                 ORDER OF SERVICE
 JUDGE D. RIVIEZZO; C.O. RICHARDSON,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently held in the North Infirmary Command on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that defendants violated his federal civil rights. 1

By order dated June 22, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). 2

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).


       1
          By order dated July 21, 2020, Judge Louis L. Stanton directed Plaintiff to file an
amended complaint, which Plaintiff did on August 20, 2020. The amended complaint (ECF No.
7) is currently the operative pleading.
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-04350-ALC Document 9 Filed 10/02/20 Page 2 of 5



        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.3

                                            DISCUSSION

A.      Claims against Judge Riviezzo

        Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,




        3
          Plaintiff listed himself in the caption of the original complaint as “Timothy Derome
Petties, Esq.” and as “Timothy Derome Petties (eSQUIRE LVX)” in the caption of the amended
complaint. At no other point in the pleadings does he indicate that he is an attorney. If Plaintiff is
an attorney, he is not entitled to special solicitude usually granted to pro se litigants. See Tracy v.
Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (“[A] lawyer representing himself ordinarily
receives no such solicitude at all.”)
                                                   2
           Case 1:20-cv-04350-ALC Document 9 Filed 10/02/20 Page 3 of 5



injunctive relief shall not be granted unless a declaratory decree was violated or declaratory

relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff does not allege any facts suggesting that Judge Riviezzo took any actions outside

her judicial capacity so as to fall outside the scope of judicial immunity.4 The Court therefore

dismisses Plaintiff’s § 1983 claims against Judge Riviezzo. 28 U.S.C. § 1915(e)(2)(B)(iii).

B.     Habeas relief

       Plaintiff may not obtain release from custody in a § 1983 action; instead he can only

obtain such relief by bringing a petition for a writ of habeas corpus. See Wilkinson v. Dotson,

544 U.S. 74, 78-82 (2005) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973)) (noting that writ of

habeas corpus is sole remedy for prisoner seeking to challenge the fact or duration of his

confinement). Under § 2241(c)(3), habeas corpus relief is available to a person “in custody in

violation of the Constitution or laws or treaties of the United States.” A prisoner in state custody

generally must challenge his confinement in a habeas corpus petition under 28 U.S.C. § 2254,

but such relief is available under § 2241 to a state pretrial detainee challenging his custody as

unlawful under the Constitution or federal law. See Robinson v. Sposato, No. 11-CV-0191, 2012

WL 1965631, at *2 (E.D.N.Y. May 29, 2012); see also Hoffler v. Bezio, 831 F. Supp. 2d 570,



       4
         Plaintiff indeed fails to allege any facts at all indicating that Judge Riviezzo was
personally involved in any alleged violation of his rights.
                                                  3
          Case 1:20-cv-04350-ALC Document 9 Filed 10/02/20 Page 4 of 5



575 (N.D.N.Y. 2011), aff’d on other grounds, 726 F.3d 144 (2d Cir. 2013); Marte v. Berkman,

No. 11-CV-6082 (JFK), 2011 WL 4946708, at *5 (S.D.N.Y. Oct. 18, 2011), aff’d on other

grounds sub nom., Marte v. Vance, 480 F. App’x 83 (2d Cir. 2012) (summary order).

       Before seeking § 2241 habeas corpus relief, however, a state pretrial detainee must first

exhaust his available state-court remedies. See United States ex rel. Scranton v. New York, 532

F.2d 292, 294 (2d Cir. 1976) (“While [§ 2241] does not by its own terms require the exhaustion

of state remedies as a prerequisite to the grant of federal habeas relief, decisional law has

superimposed such a requirement in order to accommodate principles of federalism.”). In the

pretrial context, such exhaustion includes seeking habeas corpus relief in the state courts and, if

necessary, appealing all the way up to the New York Court of Appeals, the State of New York’s

highest court. See N.Y.C.P.L.R. § 7001, et seq. Because Plaintiff does not show that he

exhausted his available state-court remedies before filing his § 2241 petition in this Court, the

Court denies without prejudice any application for relief under § 2241.

C.     Service on Correction Officer Richardson

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Correction Officer

Richardson waive service of summons.

D.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the




                                                  4
           Case 1:20-cv-04350-ALC Document 9 Filed 10/02/20 Page 5 of 5



date of this order, Defendants must serve responses to these standard discovery requests. In

their responses, Defendants must quote each request verbatim.5

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that Defendant Correction Officer Richardson waive service of summons.

       The Court dismisses Plaintiff=s claims against Judge Riviezzo. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

       The Court denies without prejudice any application for habeas corpus relief under 28

U.S.C. § 2241.

       Local Civil Rule 33.2 applies to this action.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated: October 2, 2020
        New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge



       5
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                 5
